Citation Nr: 0120862	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling from October 24, 1995 to July 27, 1999, and 50 
percent disabling from July 28, 1999.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney





INTRODUCTION

The appellant served on active duty from March 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), to include a May 1998 rating decision 
which granted service connection and a 30 percent rating for 
PTSD effective from October 24, 1995.  In a decision dated 
July 21, 1999, the Board denied entitlement to an increased 
(original) rating in excess of 30 percent for the appellant's 
PTSD.  The Board also denied two additional issues that were 
developed for appeal at that time (an increased rating for a 
skin disorder and an earlier effective date for the award of 
service connection for PTSD).  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).

In August 2000, counsel for the appellant and VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  It was agreed by the parties 
that the appellant would appeal only the issue of an 
increased (original) rating for PTSD.  Accordingly, the 
parties requested the Court to dismiss the other two issues 
cited above in the preceding paragraph.  An Order of the 
Court dated in September 2000 granted the motion and vacated 
that part of the Board's decision of July 1999 that denied an 
increased (original) rating above 30 percent for PTSD.  The 
appeal as to the other two issues was dismissed and the case 
was remanded for further development, readjudication and 
disposition in accordance with the Court's Order.

Thereafter, the record shows that the RO issued a rating 
decision in November 1999 which granted an increased rating 
for his PTSD to 50 percent, effective from July 28, 1999.  In 
light of the adjudicative actions taken by the RO in 
connection with this claim, as detailed above, the issue now 
before the Board is whether the appellant is entitled to 
increased or staged ratings for his PTSD above 30 percent 
prior to July 28, 1999, and whether he is entitled to an 
evaluation greater than 50 percent after that date.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).


REMAND

The Joint Motion for Remand, as adopted by the Court's Order 
of September 2000, found that the Board's decision of July 
1999 did not contain adequate reasons and bases for its 
conclusion that a higher disability evaluation was not in 
order for the appellant's PTSD, as required by the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) (an 
appeal arising from the assignment of an initial or original 
disability rating upon the award of service connection may, 
consistent with the facts found, be higher or lower for 
segments of time under review, i.e., the original rating may 
be "staged").  Accordingly, to ensure compliance with the 
Court's Order, further development of the record is 
necessary.

Specifically, the Board finds that additional medical 
development to evaluate the appellant's PTSD would prove 
useful in this case, and is consistent with VA's duty to 
assist.  He was most recently examined for compensation 
purposes by VA in October 1999 (which was used as the primary 
basis to award the 50 percent rating); however, in light of 
the fact that the appellant has sought additional treatment 
for this disability (recently received (in Feb. 2000) VA 
mental health clinic visit in December 1999 indicated that he 
came in seeking medications for "anxiety," but he left 
before seeing a doctor), a new medical examination is in 
order.  It also does not appear that the RO reviewed the 
recently submitted treatment records, which should be done on 
readjudication.  The duty to assist includes the duty to 
develop the pertinent facts by conducting a current and 
thorough medical examination.  See e.g. Massey v. Brown, 
7 Vet. App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).  The duty to 
assist in this manner is also consistent with the newly 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (the VCAA), which has 
not been formally addressed by the RO in connection with this 
claim.

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In addition, the RO should 
determine whether the appellant has had any additional VA or 
private medical treatment for his PTSD since he was last seen 
as an outpatient at the Little Rock-VA Medical Center (VAMC) 
in December 1999.  The RO on readjudication must also 
consider referral for an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) (2000).  VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (remand, rather than referral, is proper 
disposition for extraschedular claim inferred or reasonably 
raised by the evidence of record).

Finally, in view of the fact that this is a Fenderson-staged 
ratings case, the RO is advised that consideration of any 
"staged ratings" must conform with precedent opinions of 
VA's General Counsel applicable to increased rating claims 
for psychiatric disorders that have been pending since the 
rating criteria were amended in November 1996, as in this 
case (the original 30 percent rating was awarded effective 
from October 24, 1995).  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In March 1997, the General Counsel provided 
guidance with respect to this matter, holding that questions 
regarding whether the November 1996 amendments to the rating 
schedule for mental disorders were more beneficial to 
claimants than the previously-existing provisions would be 
resolved in "individual cases."  See VAOPGCPREC 11-97, 62 
Fed. Reg. 37953 (1997).  However, more recently, the General 
Counsel clarified this decision by holding that unless it was 
clear from a facial comparison, VA was required to separately 
apply the pre-amendment and the post-amendment version to 
determine which version was more favorable, although for 
effective date purposes, the General Counsel held that the 
amended version could only be applied from and after the 
effective date of the amendment, citing 38 U.S.C.A. 
§ 5110(g).  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 
30, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the Little Rock-VA 
Medical Center in December 1999, as shown 
by the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record, to include the VA 
treatment records submitted by the 
representative in February 2000, as 
alluded to above.  The RO should address 
the claim on the merits after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  In addition, in 
readjudicating the appellant's claim for 
an increased initial disability rating 
for PTSD, the RO should review the 
evidence of record to determine whether 
the facts show that he was entitled to 
increased or staged ratings above those 
currently assigned for any period of time 
since his claim, bearing in mind that any 
increased or staged rating assigned based 
on the amended rating criteria can only 
be applied from and after the effective 
date of the amendments to the rating 
criteria (Nov. 7, 1996).  Fenderson; 
VAOPGCPREC 3-2000, both supra.  The RO 
should also consider referral for an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


